EXHIBIT 10.1

OTHER INTEREST AGREEMENT

This Other Interest Agreement (this “Agreement”) is made effective as of
December 2, 2011, by and among ERP Operating Limited Partnership, an Illinois
limited partnership (“Equity”), and each of BIH ASN LLC (“BIH”), Archstone
Equity Holdings Inc. (“AEH” and, collectively with BIH, “Barclays”), Bank of
America, N.A. (“BANA”) and Banc of America Strategic Ventures, Inc. (“BofA
Strategic”, and, collectively with BANA, “Bank of America”). Barclays and Bank
of America are sometimes referred to herein as “Owners” and, each, an “Owner.”
Equity and Owners are sometimes referred to herein as the “Parties” and each, a
“Party.”

RECITALS:

WHEREAS, on the date hereof, the Parties have entered into that certain Interest
Purchase Agreement (the “Interest Purchase Agreement”) with respect to the
acquisition by Equity (or an Affiliate of Equity designated by Equity) of the
Purchased Interests;

WHEREAS, the purchase and sale of the Purchased Interests pursuant to the
Interest Purchase Agreement is subject to the ROFO Right (as defined in the
Bridge Equity Providers Agreement) of certain Bridge Equity Providers and, in
lieu of paying a break-up fee to Equity in the event such ROFO Right is
exercised with respect to the Purchased Interests and the Purchased Interests
are sold pursuant thereto, the Owners have agreed to provide to Equity, and
Equity is willing to accept, the option to purchase the Other Interests on the
terms and conditions set forth herein;

WHEREAS, the Parties desire to enter into certain arrangements with respect to
the Equity Interests held by Owners in the Primary Archstone Entities (other
than the Purchased Interests); and

WHEREAS, capitalized terms used in this Agreement and not defined herein shall
have the meanings ascribed to such terms in the Interest Purchase Agreement.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound hereby, agree as follows:

1. Option.

 

  (a)

Each of Owners hereby grants to Equity an option (the “Option”) to acquire
(either directly or through an Affiliate of Equity designated by Equity) all
right, title and interest of each such Owner in all interests, including all
Equity Interests and voting interests, held by such Owner in the Archstone
Entities, other than the Purchased Interests (collectively, the “Other
Interests”), free and clear of any Liens (other than restrictions on transfer by
Equity (or its designee) imposed under applicable securities Laws, the Voting
Agreement, the Bridge Equity Providers Agreement and the Organizational
Documents of the Primary Archstone Entities). Such Option shall solely be
exercisable in



--------------------------------------------------------------------------------

  the event that Equity or an Affiliate thereof shall not have acquired the
Purchased Interests under the Interest Purchase Agreement and a Bridge Equity
Provider shall have exercised its right of first offer with respect to the
Purchased Interests in accordance with the terms of the Bridge Equity Providers
Agreement and the sale of the Purchased Interests to such Bridge Equity Provider
(or its nominee) shall have been consummated (the date of such acquisition of
the Purchased Interests by the applicable Bridge Equity Provider, the “ROFO
Acquisition Date”). Subject to the preceding sentence, Equity shall have the
right to exercise the Option by providing written notice to Owners (the
“Exercise Notice”) at any time during the period commencing on the ROFO
Acquisition Date and ending on the 30th day following the ROFO Acquisition Date
for a purchase price, payable in cash, in an amount set forth in the Exercise
Notice that is greater than or equal to $1,325,000,000. The purchase of the
Other Interests upon exercise of the option granted hereunder shall be made
pursuant to a purchase and sale agreement (the “Other Interest Purchase
Agreement”) on substantially the same terms and conditions as those contained in
the Interest Purchase Agreement, with only such changes as are reasonably
necessary to reflect the different Equity Interests being purchased and sold
thereunder and the fact that Owners will no longer hold any Equity Interests in
the Primary Archstone Entities following the consummation of the transactions
contemplated hereby. The Parties agree to negotiate in good faith the terms of,
and to execute and deliver, the Other Interest Purchase Agreement as promptly as
reasonably practicable, and in any event no later than 7 Business Days,
following the delivery of the Exercise Notice.

 

  (b) In addition to the general provisions described in Section 1(a), the Other
Interest Purchase Agreement shall include the following provision:

“In the event this Agreement shall be terminated by any Party in accordance with
Section 13.1.4 due to the inability of the conditions to Closing set forth in
Section 7.3 to be satisfied, then the Sellers shall pay to Buyer within 10 days
following the date that Sellers sell the Purchased Interests pursuant to the
exercise of a right of first offer, an amount equal to (x) one dollar ($1.00)
for each, if any, one dollar ($1.00) received by Sellers for such sale in excess
of $1,325,000,000, up to $1,365,000,000 and (y) fifty cents ($0.50) for each, if
any, one dollar ($1.00) received by Sellers for such sale in excess of
$1,365,000,000, up to $1,445,000,000 (any amounts payable pursuant to clause
(x) and (y) above, the “Breakup Fee”); provided that each Seller shall only be
responsible for its ratable portion of such Breakup Fee based on the percentage
of the aggregate purchase price that was received by such Seller in such sale of
the Purchased Interests; provided further that under no circumstances pursuant
to this Section             shall (i) Barclays be responsible for an amount
payable under the Breakup Fee in excess of $37,947,532, (ii) BANA be responsible
for an amount payable under the Breakup Fee in excess of $42,004,166 or
(iii) BofA Strategic be responsible for an amount payable under the Breakup Fee
in excess of $48,302.”

 

2



--------------------------------------------------------------------------------

  (c) For the avoidance of doubt, under no circumstances shall the Breakup Fee
and the Buyer Liquidated Damages Amount both be payable.

 

  (d) Concurrently with the execution and delivery of the Other Interest
Purchase Agreement, the Barclays Guarantor will execute and deliver a Guarantee,
in substantially the same form as the Guarantee relating to the Interest
Purchase Agreement, under which the Guaranteed Obligations will be the full and
punctual payment of the Break-up Amount (as described in the preceding
paragraph) relating to the Other Interests owned by Barclays.

 

  (e) The Expiration Date with respect to the Other Interest Purchase Agreement
will be June 2, 2012.

2. Subsequent Documents. Each of the parties hereto shall execute such further
instruments and assurances to provide such other documents as may be reasonably
required to effectuate the purpose of this Agreement.

3. Benefit and Burden. All terms of this Agreement shall be binding upon, and
shall inure to the benefit of, the Parties and their respective heirs,
executors, personal representatives and successors. Except as otherwise
expressly stated herein, no provision of this Agreement is intended or shall
confer on any person, other than the parties hereto (and their successors and
permitted assignees), any rights under this Agreement.

4. Counterparts. This Agreement may be executed and delivered in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. It is the express intent
of the Parties to be bound by the exchange of signatures on this Agreement via
facsimile or electronic mail via the portable document format (PDF). A facsimile
or other copy of a signature shall be deemed an original. This Agreement shall
become effective when each party hereto shall have received a counterpart hereof
signed by all of the other parties hereto. Until and unless each party has
received a counterpart hereof signed by the other parties hereto, this Agreement
shall have no effect and no party shall have any right or obligation hereunder
(whether by virtue of any other oral or written agreement or other
communication).

5. Governing Law. This Agreement shall be construed, performed and enforced in
accordance with the laws of the State of Delaware (without giving effect to its
principles or rules of conflict of laws to the extent such principles or rules
would require or permit the application of the laws of another jurisdiction).

6. Jurisdiction and Venue

(a) Each of the Parties irrevocably agrees that any legal action or Proceeding
with respect to this Agreement and the rights and obligations arising hereunder,
or for recognition and enforcement of any judgment in respect of this Agreement
and the rights and obligations arising hereunder brought by the other Party or
its successors or assigns, shall be brought and determined exclusively in the
Court of Chancery of the State of Delaware and any state appellate court
therefrom within the State of Delaware. Each of the Parties hereby irrevocably
submits with regard to any such action or Proceeding for itself and in respect
of its

 

3



--------------------------------------------------------------------------------

property, generally and unconditionally, to the personal jurisdiction of the
aforesaid courts, agrees that it will not bring any Proceeding relating to this
Agreement in any court other than the aforesaid courts and waives any objection
to venue laid therein. Process in any such Proceeding may be served on any Party
anywhere in the world, whether within or without the State of Delaware. Without
limiting the foregoing, Sellers and Buyer agree that service of process upon
such Party at the address referred to in Section 14.1 of the Interest Purchase
Agreement, together with written notice of such service to such Party, shall be
deemed effective service of process upon such Party.

(b) Each of the Parties hereby irrevocably waives, and agrees not to assert as a
defense, counterclaim or otherwise, in any Proceeding with respect to this
Agreement, (i) any claim that it is not personally subject to the jurisdiction
of the above named courts for any reason other than the failure to serve in
accordance with Section 14.1 of the Interest Purchase Agreement, (ii) any claim
that it or its property is exempt or immune from jurisdiction of any such court
or from any legal process commenced in such courts (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise), and (iii) to the fullest extent
permitted by the applicable Law, any claim that (i) the Proceeding in such court
is brought in an inconvenient forum, (ii) the venue of such Proceeding is
improper, or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.

7. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other Governmental
Authority to be invalid, void or unenforceable, such term, provision, covenant
or restriction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions of this Agreement, and the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby are not
affected in any manner materially adverse to any Party. Upon such a
determination, the parties hereto shall use Commercially Reasonable Efforts to
negotiate in good faith to modify this Agreement so as to affect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby shall be consummated as originally
contemplated to the fullest extent possible.

8. Specific Performance. The Parties agree that irreparable damage would occur
in the event any of the provisions of this Agreement were not performed in
accordance with the terms hereof and that, each of the Parties shall be entitled
to specific performance of the terms hereof pursuant to this Section 8 in
addition to any other remedy at law or in equity, including specific performance
to require the other Parties to execute and deliver the Other Interest Purchase
Agreement in accordance with Section 1 hereof. It is accordingly agreed that any
Owner or Equity shall be entitled to an injunction, specific performance and
other equitable relief to prevent breaches of this Agreement by the other
Parties and to enforce specifically the terms and provisions hereof, this being
in addition to any other remedy to which they are entitled at law or in equity,
without the necessity of posting bonds or other undertaking in connection
therewith. Any requirements for the securing or posting of any bond with such
remedy are hereby waived.

 

4



--------------------------------------------------------------------------------

9. Termination. This Agreement shall terminate automatically and simultaneously
with the earlier to occur of (i) the 30th day following the ROFO Acquisition
Date, if the Option has not been exercised or (ii) the termination of the
Interest Purchase Agreement, except that this Agreement shall not terminate and
shall remain in full force and effect if the Interest Purchase Agreement is
terminated by any Party in accordance with Section 13.1.4 of the Interest
Purchase Agreement due to the inability of the conditions to Closing set forth
in Section 7.3 of the Interest Purchase Agreement to be satisfied.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date set forth above.

 

EQUITY: ERP OPERATING LIMITED PARTNERSHIP By Equity Residential, its general
partner By:  

/s/ Bruce C. Strohm

  Name:   Bruce C. Strohm   Title:   EVP and General Counsel OWNERS: BIH ASN LLC
By:  

/s/ David L. Sawyer

Name:   David L. Sawyer Title:   Vice President ARCHSTONE EQUITY HOLDINGS INC.
By:  

/s/ David L. Sawyer

Name:   David L. Sawyer Title:   President BANK OF AMERICA, N.A. By:  

/s/ Benjamin Eppley

Name:   Benjamin Eppley Title:   Vice President BANC OF AMERICA STRATEGIC
VENTURES, INC. By:  

/s/ Jason LaBonte

Name:   Jason LaBonte Title:   Managing Director

Signature Page to Other Interest Agreement